Citation Nr: 0121144	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  00-14 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to September 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which granted service connection for 
PTSD and assigned a 30 percent disability evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service connected PTSD is not productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
frequent panic attacks; impairment of short- and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. Mo. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the initial disability 
evaluation assigned for his service connected PTSD does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that he is entitled to a 
higher disability evaluation because he experiences 
depression, panic attacks, and difficulty maintaining social 
relationships.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The RO afforded the veteran two VA 
examinations, as well as obtained relevant medical records.  
The Statement of the Case provided to the veteran and his 
representative informed him of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
("[I]f BVA determines that [an] omission . . . did not 
prejudice the claimant or violate VA's statutory duty to 
assist, BVA [can] properly render a decision on the 
appeal....").  As such, the Board finds that the duty to 
assist was satisfied and the case is ready for appellate 
review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Further, a disability may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  However, where an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Historically, a February 2000 rating decision granted the 
veteran service connection for PTSD and assigned a 30 percent 
disability evaluation, effective October 1998.  The veteran 
filed a Notice of Disagreement as to the disability 
evaluation in April 2000, and the RO issued a Statement of 
the Case in May 2000.  The veteran perfected his appeal in 
December 2000.

The pertinent evidence of record consists of VA examination 
reports and VA medical records.  VA examinations were 
conducted in conjunction with this appeal in January 2000 and 
November 2000.  VA medical records from July 1999 through 
October 1999 and from December 1999 through March 2001 are 
also of record.

VA medical records dated July 1999 through October 1999 show 
that the veteran underwent an assessment by the PTSD clinic 
in September 1999.  According to the assessment report, the 
veteran experiences nightmares approximately every two weeks, 
wherein he wakes up in a cold sweat, out of breath, and 
nervous.  The veteran also related that he avoids being 
around people, especially crowds, and that he isolates 
himself in his apartment.  However, the veteran reported that 
he feels okay when he is with his family.  The veteran also 
reported that he is depressed and that he has difficulty 
sleeping more than two to three hours per night. The veteran 
denied homicidal or suicidal ideations, as well as denied 
having hallucinations.  The assessment also states that the 
veteran was unshaven and appeared older than his stated age, 
but with logical and goal-directed thought.  The diagnosis 
was "probable PTSD."  According to another record, dated 
October 1999, the veteran has symptoms of isolation, 
nightmares, intrusive memories, disrupted sleep, and 
irritability.  The record also states that the veteran 
reported that he lives with his sister and feels depressed.  
The diagnoses were PTSD and major depression.

VA medical records dated December 1999 through March 2001 are 
also of record.  Records dated December 1999 through January 
2000 show that the veteran attended a PTSD treatment group.  
Another record, dated April 2000, shows that the veteran had 
discontinued attending the treatment group.  However, records 
dated October 2000 show that the veteran was treated on an 
individual basis regarding his PTSD.  According to the 
records, the veteran reported depression, isolation, and 
panic attacks.  The veteran related experiencing panic 
attacks in passenger cars and around people, which last until 
he gets out of the situation.  The veteran also reported that 
he lacks motivation and has decreased energy, but that his 
appetite is okay.  Records dated November 2000 also show 
treatment for PTSD and depression.  Additional records, dated 
January 2001, state that the veteran did not want to continue 
group therapy for his PTSD, but did wish to continue 
individual therapy.  

The veteran was afforded two VA examinations with regard to 
his PTSD.  The veteran was first afforded a VA examination in 
January 2000, wherein he reported that he had a problem with 
alcohol use in the 1970s and 1980s, but has not used alcohol 
since 1994.  The veteran also reported that he quit his last 
job in 1992 and currently receives Social Security disability 
payments due to a neck injury and two myocardial infarctions.  
The veteran described his mood as depressed and stated that 
he feels "on guard" when around other people.  He also 
stated that he does not like social settings because he is 
irritable and tends to get into arguments.  In addition, the 
veteran reported that he only sleeps for about three hours 
and has "short" concentration.  The veteran stated that he 
avoids things that have to do with Vietnam and that he has 
nightmares about every two weeks.  The veteran denied having 
flashbacks, hyperstartle reactions, hallucinations, and 
suicidal or homicidal ideations.  Examination revealed that 
the veteran appeared disheveled and malodorous, and appeared 
older than his age.  The veteran was oriented as to person, 
place, and time.  The veteran's manner was pleasant, his 
speech was soft-spoken, and he had good eye contact.  His 
affect was blunted and his motor movements were "somewhat 
retarded."  The Axis I diagnoses were PTSD, history of 
alcohol dependence, and depressive disorder.  The examiner 
assigned a GAF score of 60.  Additionally, the examiner 
opined that the veteran's PTSD has a mild impact on his 
social and occupational functioning.

The veteran was afforded a second VA examination in November 
2000.  According to the VA examination report, the veteran 
related that he was married once and that his divorce was due 
to communication problems and his alcohol use.  The veteran 
also reported that he only sleeps two to three hours per 
night, and that he continues to have dreams and nightmares 
about Vietnam.  He also stated that he has a few good 
friends, but that he otherwise stays to himself and avoids 
crowds or anything having to do with Vietnam.  He also stated 
that he is irritable and depressed.  The veteran also stated 
that he experiences flashbacks and panic attacks, and that he 
is very security-conscious around his home.  Examination 
revealed that the veteran appeared to be his stated age, and 
that he was cooperative and friendly.  The examiner also 
noted that there is no evidence of psychotic thought, 
although the veteran is irritable and moderately depressed.  
Sensorium and memory were intact and judgment and insight 
were good.  The Axis I diagnosis was PTSD and the examiner 
assigned a GAF score of 51-53 due to isolation and panic 
attacks.

The RO evaluated the veteran's PTSD as being 30 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 30 percent disability evaluation is assigned under 
this Diagnostic Code for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).   A 50 percent disability evaluation is warranted 
where the evidence shows occupational and social impairment 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work relationships. 

In reviewing the rating criteria in relation to the veteran's 
PTSD symptomatology, the Board finds that the veteran's 
disability is most consistent with the currently assigned 30 
percent disability evaluation and that an increased 
disability evaluation is not warranted. In this regard, the 
objective clinical evidence of record does not show that the 
veteran has a flattened affect, impaired abstract thinking, 
difficulty understanding complex commands, memory impairment, 
or circumstantial, circumlocutory, or stereotyped speech.  
The most recent VA examination showed that the veteran had 
good judgment and insight, and that the veteran's memory was 
intact.  Likewise, the veteran's thought process was logical 
and goal-directed.  He was also cooperative, friendly, and 
maintained good eye contact, despite a blunted affect.  There 
is no evidence that the veteran has hallucinations, suicidal 
or homicidal ideations, or hyperstartle reactions.  The 
veteran's depressed mood and sleep impairment are 
contemplated within the veteran's current 30 percent 
disability evaluation.  And, while the veteran has panic 
attacks, they are situational and infrequent.  Additionally, 
although the veteran reports that he is easily irritated and 
prefers isolation to crowds, he has close friends and is 
comfortable when he is with his family.  Moreover, the Board 
notes that the veteran's GAF scores were 51-53 and 60, which 
are indicative of moderate difficulty in social and 
occupational functioning, according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  See 38 C.F.R. 
§ 4.130.  As such, the veteran's symptomatology most closely 
fits within the criteria for the currently assigned 30 
percent disability evaluation.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 30 percent for PTSD, the 
Board has considered whether the veteran is entitled to an 
increased disability evaluation on an extra-schedular basis.  
However, the Board concludes that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his PTSD, standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of normal rating schedule standards.  Rather, it 
appears that the veteran's employment problems are due to his 
neck injury and two myocardial infarctions, for which the 
veteran receives Social Security disability payments.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for PTSD, on either a schedular or extra-
schedular basis.


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

